197 Kan. 643 (1966)
418 P.2d 137
In the matter of the Accusation and Complaint made against LEONARD W. McANARNEY by the State Board of Law Examiners.
No. 44,755
Supreme Court of Kansas.
September 19, 1966.

ORDER OF CENSURE
On February 15, 1966, the State Board of Law Examiners filed its written report with this court, the substance thereof being 
That on May 24, 1965, the State Board of Law Examiners received a complaint which had been investigated and forwarded by the Professional Ethics Committee of the Bar Association of the State of Kansas, charging that one Leonard W. McAnarney, of Lyndon, a member of the bar of this court, violated K.S.A. 7-111 (3) in that he did neglect and refuse, after demand, to pay over money in his hands due to a client.
The Board held a hearing on June 30, 1965. Respondent McAnarney was present and made a statement, the substance of which is contained in the report of the Board filed with this court.
Following a full and complete hearing and consideration of all pertinent documents, the Board unanimously found that although respondent McAnarney had shown extremely poor judgment in the handling of the funds in question, there was no intent on his part to retain all of said funds and convert them to his own use, and hence there was no violation of K.S.A. 7-111 (3) and that an accusation in disbarment should not be filed.
The Board further found, however, that respondent McAnarney has failed to "uphold the honor and maintain the dignity of the profession" as provided for in Canon 29 of the Canons of Professional Ethics (164 Kan. XI) in that he, by withholding the funds in his possession for an extended period of time and in further failing to take prompt and decisive action to locate his corresponding attorney, has cast a cloud upon the dignity and honor of the profession as a whole.
The Board recommended to this court that respondent McAnarney be censured for his actions.
Upon receipt of the foregoing report this court granted to respondent McAnarney a reasonable time in which to file his written response. Such response was filed on March 22, 1966, and in it respondent admits that he should have been more diligent in the matter under complaint, and states that he does not desire to take *644 issue with the report of the Board and does not request a further hearing on the matter.
Upon consideration of the accusation and complaint, and of the written response thereto, and being fully advised in the premises, this court concurs in the aforesaid findings and recommendation of the Board.
It is, therefore, by the court CONSIDERED, ORDERED and ADJUDGED that the said Leonard W. McAnarney be, and he is hereby CENSURED by this court, and that this order be published in the official Kansas Reports.
By order of the court, dated this 19th day of September, 1966.